79861: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-19530: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79861


Short Caption:GUNERA-PASTRANA (GUSTAVO) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C318461Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:04/14/2021 at 11:00 AMOral Argument Location:Las Vegas


Submission Date:04/14/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantGustavo Adonay Gunera-PastranaHoward Brooks
							(Clark County Public Defender)
						Darin F. Imlay
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Sandra DiGiacomo
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Taleen R. Pandukht
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/23/2019Filing FeeAppeal Filing fee waived - Criminal. (SC).


10/23/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC).19-43861




11/05/2019Order/IncomingFiled District Court Order. Certified copy of order filed in district court on 09/26/19.  Judgment of Conviction (Jury Trial). (SC)19-45529




11/06/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/04/16, 10/06/16, 10/12/16, 11/30/16, 12/21/16, 01/18/17, 01/23/17, 02/08/17, 02/23/17, 03/01/17, 05/31/17, 01/08/18, 01/17/18, 01/22/18, 01/02/19, 03/11/19, 05/29/19, 06/04/19, 06/05/19, 06/06/19, 06/07/19, 06/10/19, 06/11/19, 06/12/19, 06/13/19, 06/14/19, 06/17/19, 06/18/19, 06/21/19, 08/07/19, 09/25/19.  To Court Reporter:  Sharon Nichols, Jill Hawkins, Lisa Lizotte and Judy Chappell. (SC)19-45699




11/12/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-46376




12/03/2019TranscriptFiled Notice from Court Reporter. Lisa Lizotte stating that the requested transcripts were delivered.  Dates of transcripts:  01/18/17, 01/23/17, 02/08/17, 02/23/17, 03/01/17, 03/31/17, 01/08/18, 01/17/18, 01/22/18. (SC).19-49024




12/09/2019TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 10/12/16, 11/30/16, 12/21/16. (SC)19-49887




02/05/2020TranscriptFiled Notice from Court Reporter. Sharon Nichols stating that the requested transcripts were delivered.  Dates of transcripts: 10/06/16 and 10/04/16. (SC)20-05018




02/13/2020MotionFiled Stipulation (Opening Brief). (SC)20-06096




02/13/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: March 23, 2020. (SC)20-06136




03/18/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)20-10579




03/26/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: May 22, 2020. (SC).20-11653




05/19/2020BriefFiled Appellant's Opening Brief. (SC)20-19001




05/19/2020AppendixFiled Appellant's Appendix Volume I Pages 001-250. (SC)20-19003




05/19/2020AppendixFiled Appellant's Appendix Volume II - Part 1. (SC)20-19006




05/19/2020AppendixFiled Appellant's Appendix Volume III. (SC)20-19008




05/19/2020AppendixFiled Appellant's Appendix Volume IV. (SC)20-19010




05/19/2020AppendixFiled Appellant's Appendix Volume V. (SC)20-19011




05/19/2020AppendixFiled Appellant's Appendix Volume VI. (SC)20-19012




05/19/2020AppendixFiled Appellant's Appendix Volume VI-A. (SC)20-19013




05/19/2020AppendixFiled Appellant's Appendix Volume VII. (SC)20-19014




05/19/2020AppendixFiled Appellant's Appendix Volume VIII. (SC)20-19017




05/19/2020AppendixFiled Appellant's Appendix Volume IX. (SC)20-19019




05/19/2020AppendixFiled Appellant's Appendix Volume X. (SC)20-19021




05/19/2020AppendixFiled Appellant's Appendix Volume XI. (SC)20-19032




06/18/2020BriefFiled Respondent's Answering Brief. (SC)20-22720




07/13/2020MotionFiled Stipulation (Reply Brief). (SC)20-25731




07/14/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: August 19, 2020. (SC)20-25870




08/04/2020BriefFiled Appellant's Reply Brief. (SC)20-28570




08/05/2020Case Status UpdateBriefing Completed/To Screening. (SC)


01/05/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on February 10, 2021, at 1:00 p.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC).21-00283




01/13/2021MotionFiled Respondent's Motion to Reschedule Oral Argument. (SC)21-01123




01/14/2021Order/ProceduralFiled Order Granting Motion to Reschedule Oral Argument. Cause appearing, respondent's motion to reschedule oral argument is granted. The oral argument scheduled for February 10, 2021, at 1:00 p.m. is vacated. The clerk of this court shall reschedule this matter for oral argument on April 14, 2021, at 11:00 a.m. (SC)21-01247




03/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-09273




04/14/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 79861. (NNP21-RP/LS/AS) (SC)


07/08/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Parraguirre/Stiglich/Silver. Author: Parraguirre, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 29. SNP21-RP/LS/AS. (SC).21-19530




08/02/2021RemittiturIssued Remittitur. (SC)21-22263




08/02/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 3, 2021. (SC)21-22263





Combined Case View